April 10, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           IN THE INTEREST OF G.C.B. AND S.Y.B., CHILDREN

NO. 14-14-00138-CV

                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 30, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, E.E. and J.B.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.